Exhibit 10.2

English Translation

Credit Agreement

Contract No.: Ping Yin Hu Yi Wen Zong Zi 20170512 No. 001

 

Party A (Credit Grantor):  

Tianjin Pilot Free Trade Zone Branch, Ping An Bank Co., Ltd.

Domicile (Address):  

101, Gate 1, Tower #1, Ronghe Plaza, No. 168, Xisi Road, China (Tianjin) Pilot
Free Trade Zone (Tianjin Airport

Economic Area), Tianjin, China

Legal representative (person in charge):  

Wei Huisheng

Tel:  

022-59060622

 

Party B (Applicant):  

Fox Information Technology (Tianjin) Limited

Domicile (Address):  

Room 210-01, F/2, Tower C, General Service Area, Nangang Industrial Zone,
Economic and Technological

Development Zone, Tianjin, China

Legal representative:  

Li Wei

Tel:  

010-62726666

Party B applies to Party A for the general credit line. In accordance with the
Contract Law and relevant laws and regulations, both Parties hereby enter into
this Contract upon consensus through consultation.

 

1. Line of Credit and Credit Types

 

  1.1 General credit line: Party A agrees to grant Party B general credit line
of RMB 1,000,000,000.00 yuan (in words: RMB one billion yuan only). Within the
credit line, Party B can apply for multi-currency credit facility. Currencies
other than Renminbi can be translated into Renminbi at such foreign exchange
rate as quoted by Party A on the date when the credit is extended.

 

  1.2 With respect to the term of the general credit line, Option (2) shall
apply:

 

  (1) From              to             ;

 

  (2) Three (3) years as from the date when this Contract comes into force.

During the credit period, Party B may use the line of credit on a ☑ revolving or
☐ non-revolving basis, but the aggregate amount of funds available under the
credit facility shall not exceed the general credit line. The unused credit line
will be automatically cancelled upon maturity of the credit period.

Credit period refers to the time period within which specific credit facility is
extended within the line of credit. The starting date of specific credit
facility must be within the credit period while its expiration date may exceed
such period. The starting date and expiration date of the specific credit
facility shall be subject to the specific credit facility contracts.



--------------------------------------------------------------------------------

  1.3 Types of credit facility within the line of credit hereunder shall include
but are not limited to:

Loans, inter-bank lending, bill acceptance and discount, overdraft, factoring,
security, issuance of letters of credit, gold lease, and derivatives etc.

Among them, basic types of derivatives include forwards, futures, swaps, and
options. Derivatives also include structured financial instruments that have one
or more characteristics of forwards, futures, swaps, and options.

 

  1.4 The types/means, amount, interest rate, fee rate, and term of the credit
facility extended under the line of credit shall be subject to the single credit
facility contracts, the receipts for loans or other credit facility documents.

 

  1.5 Transfer of credit facility under the line of credit

Party B agrees to transfer the line of credit hereunder to a third person
(namely, the entities below may use the credit line hereunder) and bear several
and joint guaranty liabilities for the principals, interests, penalty interests,
and compound interests of all debts (including contingent debts) incurred by the
entities below under this line of credit, expenses on realization of creditor’s
rights (including but not limited to litigation fees, attorney’s fees, notarial
fees, and execution fees, etc.), and other losses and expenses incurred by Party
A owing to the default of the debtor. The term of guaranty shall be from the
date when the specific credit facility contract comes into force to two years
after the expiry date of the debt performance period (including acceleration of
debt) as agreed in such contract.

The transferee and amount of transfer of credit line are as follows:

☐             /             (the transferee), amount: (converted into)
             (currency) (in words):             /            ;

☐             /             (the transferee), amount: (converted into)
             (currency) (in words):             /            ;

☐             /             (the transferee), amount: (converted into)
             (currency) (in words):             /            ;

☐             /            .

 

2. Use of Credit Line

 

  2.1 The signing of this Contract by Party A and Party B does not constitute
Party A’s commitment to grant credit facility to Party B. With respect to
specific credit facility under the line of credit, Party B shall apply to Party
A in writing separately. Party A has the right to decide at its own discretion
whether to grant any single credit facility to Party B. Where Party A agrees to
grant any credit facility upon review, Party A and Party B will enter into a
specific credit facility contract according to the nature of the credit
facility.



--------------------------------------------------------------------------------

  2.2 Prerequisites for use of credit line:

 

  (1) Party B has properly gone through all statutory procedures (if any) for
government permissions, approvals, registrations, and delivery in relation to
credit facility under this Contract;

 

  (2) Relevant security contract (if any) has come into force;

 

  (3) Party B has paid up all expenses (if any) in relation to this Contract;

 

  (4) Party B has satisfied all conditions for credit facility as agreed in this
Contract;

 

  (5) There has been no adverse change to the operating and financial conditions
of Party B and its security provider (if any);

 

  (6) There has been no change in the willingness of Party B to repay and the
willingness of its security provider to secure the debts (if any);

 

  (7) Party B does not breach this Contract in any form.

 

  2.3 Party A has the right to adjust the line of credit or request Party B to
provide additional security according to changes of exchange rate.

 

  2.4 Party A has the right to supervise use of the credit line and purposes of
the funds under the credit facility, and Party B shall cooperate.

 

  2.5 Prior to or during the use of the credit line, where the credit line
hereunder is not available to Party B owing to any change to the national
macro-control policies, requirements that the regulatory department imposes on
Party A for control of credit scale or credit direction, or other reasons not
attributable to Party A, Party A has the right to suspend or terminate Party B’s
use of the credit line hereunder and to rescind this Contract, and Party B shall
not have any objection thereto.

 

3. Repayment

 

  3.1 Party B shall open an account with Party A and deposit amount payable in
such account before the agreed date of repayment.

 

  3.2 Party B shall perform its liabilities on time when each credit facility
under the credit line is due. Otherwise, such credit facility shall be deemed
overdue or as advances.

 

  3.3 Party B hereby irrevocably authorizes Party A to deduct the principals,
interests, and related expenses of the due credit facility under the credit line
from any account that Party B opens with all or any business outlet of Ping An
Bank.



--------------------------------------------------------------------------------

4. Representation and Warranties of Party B

 

  4.1 Party B is a company duly incorporated, validly existing and in good
standing in its jurisdiction, and has full corporate power and government permit
and approval to conduct the business it carries out currently.

 

  4.2 Party B has obtained all authority and approval required for entering into
this contract. The execution hereof is true expression of intent of Party B, and
will not result in violation of any agreement or covenant with any third party.
Party B does not violate any laws, regulations or rules with respect to
environment protection, energy saving and emission reduction and reduction of
pollution when entering into this contract, and undertakes to strictly comply
with such laws, regulations and rules after entering into this contract.

 

  4.3 Except for those already notified to Party A in writing before execution
hereof, Party B is not involved in any other litigation, arbitration, execution,
appeal, review or other procedures as well as other events or circumstances
which could have material adverse effect on the performance of this contract.

 

  4.4 Party B shall provide the financial statements, the information of all
bank account numbers and the balance of deposits and loans, as well as other
relevant information required by Party A within the time limited specified by
Party A. Party B shall warrant that the documents and information provided by it
are true, complete and objective and free of any false record, misrepresentation
or material omission, and the financial statements are prepared strictly
according to the Chinese accounting standards.

 

5. Rights and Obligations of Party B

 

  5.1 Party B shall open an account with Party A and give priority to Party in
deposit and settlement.

 

  5.2 When Party B is a group client, Party B shall send a written report to
Party A within ten (10) days from the date of any related-party transaction in
the amount more than 10% of its net assets. The contents of such report shall
include the related-party relationship, items and nature of the transaction,
amount of the transaction or appropriate proportions, and pricing policies of
the parties thereto (including transactions where no amount or only nominal
amounts are charged).

Group clients refer to corporate bodies or legal-person public institutions with
the following characteristics:

 

  (1) Such corporate bodies or legal-person public institutions directly or
indirectly control other corporate bodies or legal-person public institutions or
are directly or indirectly controlled by corporate bodies or legal-person public
institutions in terms of stock equity or operation;

 

  (2) Such corporate bodies or legal-person public institutions are under the
common control by a third-party corporate body or legal-person public
institution;



--------------------------------------------------------------------------------

  (3) Such corporate bodies or legal-person public institutions are directly or
indirectly under the common control of individual investors, key officers, or
their closely-related family members (including direct relatives within three
generations and collateral relatives within two generations);

 

  (4) Where there are other related-party relationships and assets and profits
may not be transferred at fair price, such corporate bodies or legal-person
public institutions shall be subject to credit facility management as group
clients.

 

  5.3 Party B shall give thirty days’ written notice to Party A in any of the
following circumstances. If Party A deems that such circumstance may have
material effect on performance of this contract, Party B may carry out the
following only after obtaining written consent of Party A:

 

  (1) Any material change to the operating regime, shareholding structure,
organizational form of property, and principal business, including but not
limited to contracting or leasing operation, association, shareholding reform,
M&A, acquisition, joint venture, division, establishment of subsidiaries,
trusteeship (receivership), sale of enterprise, transfer of property or
reduction of capital etc.;

 

  (2) Sale, gift, lending, transfer, mortgage, pledge or otherwise disposal of
any assets accounting for 10% of the net assets;

 

  (3) Any distribution of dividends exceeding 30% of the after-tax net profits
for the current year, or exceeding 20% of all undistributed profits;

 

  (4) Any new investment made after effectiveness of this contract exceeding 20%
of the net assets;

 

  (5) Modification of any debt provisions with other banks, or early
satisfaction of other long-term debts;

 

  (6) Repayment of any shareholder’s debts of Party B; or

 

  (7) Application to other banks for credit facility, or provision of security
to any third party, or reduction of any debts owed by any third party, the
amount of which exceeds 20% of the net assets.

 

  5.4 Party B shall notify Party A in writing within seven working days from the
date on which any of the following events occurs or may occur and Party A has
the right to decide whether to request Party A for additional security or to
directly recover all loans according to the specific situation:

 

  (1) Worsening of operational or financial situation of Party B or its security
provider, major financial losses, loss of assets (including but not limited to
loss of assets due to providing security for a third party), or other financial
crises;

 

  (2) Administrative penalties or criminal punishment on Party B for unlawful
business operation or Party B’s involvement in major legal dispute;



--------------------------------------------------------------------------------

  (3) Involvement of the legal representatives or key officers of Party B, Party
B’s shareholders or actual controllers, or its security provider in important
cases, property preservation and other compulsory measures on their major
assets, administrative penalties or criminal punishment on Party B, or other
events resulting in their failure to perform obligations;

 

  (4) Party B or its security provider provides security to a third party, which
has material adverse impact on the financial condition of Party B or its
security provider or their ability to perform the obligations under this
Contract;

 

  (5) Division, combination, merger, acquisition and restructuring, disposal of
substantial asset, capital reduction, shutdown, stop of business for
rectification, liquidation, reorganization, cancellation, dissolution,
bankruptcy, or cancellation of the business license of Party B or its security
provider;

 

  (6) Significant reduction in the value of the collaterals, destruction or loss
of the collaterals, disputes arising in relation to the ownership of the
collaterals, or sealing-up, attachment, freezing, deduction, lien, or auction of
the collaterals;

 

  (7) Other events or defaults that have major impact on business operation of
Party B or the security provider or on security of loans of Party A.

 

  5.5 Where Party B changes its domicile, correspondence address, telephone
number, business scope, legal representative or other matters, it shall give
Party A written notice within seven working days after such change. If Party B
fails to perform the above obligation of notice, and Party A sends relevant
notice or document (including but not limited to both parties’ notices or
documents during performance of this contract, the arbitration or litigation
materials or instruments during arbitration or litigation process, and relevant
materials and instruments during execution of cases) to the original domicile or
correspondence address, such notice or document shall be deemed duly served.

 

  5.6 Party B shall keep reasonable financial ratios during its use of the
credit line.

☐ Financial indexes during use of the credit line shall meet the following
standards: /            

 

  5.7 Where Party B applies for the one-stop loan service, Party B shall agree
to the following:

 

  (1) Party B shall open a settlement account with Party A. For export rebate
account loan, warehouse receipt pledge loan, and accounts receivable loan, Party
B must open a repayment account with Party A and authorize Party A to directly
deduct from the account the corresponding amounts for repayment of the credit
facility hereunder.

 

  (2) After the loan is drawn down, Party B shall apply to Party A for and use
corporate internet banking product.

 

  (3) Party B undertakes to give priority to Party A in application for mortgage
finance and pledge finance.



--------------------------------------------------------------------------------

6. Rights and Obligations of Party A

 

  6.1 For credit line more than one year, Party A has the right to assess the
operational and financial conditions of Party B and the security provider (if
any) and the progress of specific projects according to the credit conditions as
agreed in the contract at the time when the credit line becomes effective, from
the second year after the credit line becomes effective, and Party A will adjust
the credit amount, term, and interest rate based on the assessment results.

Where there is any mortgage or pledge collateral, Party A has the right to
evaluation of such collateral every year by appraisal agencies approved by Party
A. If the value of the collateral deteriorates obviously and is insufficient to
be used for debt security under the principal contract, Party A has the right to
require Party B to repay a part of the loan or to provide other security
acceptable to Party A.

 

  6.2 Party A has the right to require Party B to provide data in relation to
the credit line, and access the domicile of Party B to investigate, review, or
check the use of credit and the assets, financial condition and operation of
Party B. Party B shall cooperate. Party A also has the right to supervise Party
B’s use of loans for such purposes as agreed in this Contract.

 

  6.3 Party A shall keep confidential all information provided by Party B,
except for those provided otherwise by laws and regulations or regulators, those
otherwise agreed by both Parties, and those that do not constitute confidential
information.

 

7. Breach of Contract

 

  7.1 Any of the following will constitute a breach of this Contract hereunder:

 

  (1) Arrears in payment of interest, overdue payment, advance money, or use of
the funds for purposes other than those agreed by both Parties occurs to the
credit under this Contract;

 

  (2) Party B violates any of its representations, warranties, or covenants;

 

  (3) Party B breaches any of its due obligations under this Contract;

 

  (4) Party B conceals important information;

 

  (5) Party B or its security provider avoids its debt by means of related-party
transaction or other means;

 

  (6) Party B or its security provider is omitted in management and exercise of
its matured claims or transfers its assets or avoid its debts by disposal of its
main property for free, at an unreasonably low price, or in other improper
means;

 

  (7) Party B utilizes false contracts and arrangements with any third party,
including but not limited to debt factoring or pledge with notes receivable
without true trade background, to fraudulently obtain funds or credit facility
from Party A or other banks;



--------------------------------------------------------------------------------

  (8) Party B or its security provider breaches other contracts concluded with
Party A or other banks (including but not limited to credit agreements, loan
agreements, and security agreements) or issues securities with characteristics
of debt;

 

  (9) The security provider of Party B breaches the security contracts
(including but not limited to guarantee contracts, mortgage contract, and pledge
contracts), events of default under the security contracts occur, or the
security contracts are ineffective, invalid, or rescinded; the collateral is
notably depreciated or lost, a dispute arises with regard to the ownership of
the collateral, or the collateral is sealed up, attached, frozen, deducted,
subject to lien, or auctioned;

 

  (10) Where any matter as described in Clauses 5.3 and 5.4 that shall be
notified of occurs, Party A believes such matter will affect the safety of its
creditor’s right.

 

  (11) The business term of Party B or its security provider expires within the
credit period hereunder and Party B or its security provider fails to renew its
business license.

 

  7.2 Where any event of default occurs, Party A has the right to:

 

  (1) Adjust, cancel, or terminate the general credit line under this Contract,
or adjust the credit period and/or amount;

 

  (2) Declare that all or part of the credit facility hereunder is immediately
due and require Party B to immediately repay the principals, interests, and
expenses of such credit facility. Penalty interest will be charged on the
principals of all extended credit facility at the penalty interest rate from the
date when the event of default occurs until Party B pays off all principals of
the credit facility;

Expenses include but are not limited to attorney’s fees, litigation fees,
arbitration fees, traveling expenses, announcement fees, delivery fees,
execution expenses, transfer fees, and other expenses that Party A pays for
realization of its creditor’s right.

 

  (3) Require Party B to provide security deposit in full amount for payment of
acceptance bills, bonds, letters of credit, or other types of credit facility
that have not become mature;

 

  (4) Require Party B to provide Party A with new security acceptable to Party
A;

 

  (5) directly deduct amount from the account of Party B or its security
provider to repay all debts of Party B under this Contract and specific credit
facility contracts (including the debts for which Party A requires prepayment)
without consent of Party B in advance;

 

  (6) enforce any security interest, and to require the guarantor to perform its
guarantee obligations or to realize its creditor’s right through disposal of the
mortgage collateral and/or pledge collateral.



--------------------------------------------------------------------------------

  (7) claim the right of subrogation against any debtor of Party B according to
laws or requests the court to revoke Party B’s waiver of its matured claims or
its acts of transfer of property for free or at unreasonably low prices. Party B
shall provide all necessary cooperation and assistance upon the request of Party
A. Any expense incurred therefrom by Party A shall be borne by Party B.

 

  (8) take other remedial measures provided by laws and regulations and agreed
in this Contract.

 

8. Other Provisions

(1) Loan fund shall be used in strict accordance with the agreements and shall
not be used for other purposes; (2) where Party B opens a settlement account
with Party A, Party B shall deposit operating revenues in this account and
timely provide the bank statements of this account; (3) if Party B, Sohu.com
(Game) Limited, the security provider for the loan hereunder, or the subsidiary
controlled by the either of them is in default of any loan borrowed from Party A
or other financial institution, Party A has the right to declare immediate
maturity of such loan and require payment of principal and interests; (4) where
there is any change to the actual controller, business operation mode of Party B
or other major changes to Party B’s business operation that may affect repayment
of loan to Party A during the term of a loan, Party B shall notify Party A
thereof in writing in advance and Party A reserves the right to mandatory
prepayment for such matters; (5) if Sohu.com Inc violates the agreement in
Article 2.1(iii) of the Commitment Letter executed with Party A on May 19, 2017
(which states that iii. Sohu.com Inc shall ensure that the balance of net cash
in the scope of the consolidated statement of Sohu.com Inc shall not be less
than USD 200 million at any time. Among them, the balance of net cash = the
ending balance of cash and cash equivalents + restricted cash pertaining to
Interest-bearing liabilities provided by third parties + the ending balance of
the financial products and short-term investment included in other accounting
items - the ending balance of the interest-bearing debts provided by any third
party –the total amount of any security provided to any third parties. ), or
Sohu.com Inc fails to cooperate in accordance with Article 2.1 (i) and Article
2.2 (ii) of the Commitment Letter executed with Party A on May 19, 2017 (which
states that i. if the Borrowers under any Loan Agreement have difficulty to
repay the Loan, upon written request of Party A, subject to the laws of the
relevant jurisdiction and China laws and regulations, Party B shall, to the
extent of the equity it holds directly or indirectly, use its best efforts to
cause Changyou.com Limited (NASDAQ: CYOU, “Changyou”), subject to applicable law
and fiduciary principles, to pay a cash dividend to Changyou’s shareholders.
Party B Shall ensure the dividends it obtains may be circulated freely in the
Sohu Group so that the Borrowers are able to timely repay the principal and
interest of the due Loan under the Loan Agreement to Party A; ii. if Party B
fails to procure the Borrowers to repay the principal and interest of the due
Loan under the Loan Agreement through the above channel of distribution of
dividends, and it is unable to do so by other means, upon written request of
Party A, subject to the laws of the relevant jurisdiction and China laws and
regulations, Party B shall use its best effort to procure and cooperate with the
disposal of shares of Changyou held directly or indirectly by it. Party B shall
ensure the proceeds it obtains through disposal of the stocks may be circulated
freely in the Sohu Group so that the Borrowers are able to timely repay the
principal and interest of the due Loan under the Loan Agreement to Party A.),
Party A has the right to announce acceleration of the loans under this Contract
and require repayment of the principals and interests; (6) if Sohu.com (Game)
Limited violates Article 4.7 of Guaranty Agreement (Ping Yin Hu Yi Wen E Bao Zi
20170512 No. 001) executed with Party A on May 19, 2017 (which states that the
balance of net cash of Party B and its subsidiaries at any time shall not be
less than the minimum deposit amount for the principal and interest of the loans
actually provided by Party A. Among others, the balance of net cash = the ending
balance of cash and cash equivalent + restricted cash pertaining to
interest-bearing liabilities provided by third parties + the ending balance of
the financial products and short-term investment included in other accounting
items – the ending balance of the interest-bearing debts provided by any party
other than Sohu.com Inc. (NASDAQ:SOHU, the “SOHU”) and its subsidiaries and
invested enterprises – the total amount of any security provided to any third
parties; the minimum deposit amount for the principal and interest of the loans
actually provided by Party A = the principal and interest of the loans actually
provided by Party A/90%/the shareholding percentage held by Party B directly or
indirectly in Changyou.com Limited (NASDAQ:CYOU, the “CYOU”)), Party A has the
right to announce acceleration of the loans under this Contract and require
repayment of the principals and interests; (7) Party A has the right to
dynamically monitor the account that Party B opens with Party A. In case of any
abnormality in the credit facility, Party A has the right to take measures
including but not limited to freezing the account, suspension of payment, and
suspension of internet banking service and other value-added services; (8) the
loan rate shall be the benchmark lending rate of same grade published by the
People’s Bank of China plus 15%.



--------------------------------------------------------------------------------

9. Miscellaneous Provisions

 

  9.1 ☐ Both parties agree to notarize this contract with the effect of
execution.

After the notarization with the effect of execution, if Party B fails to perform
any obligation hereunder in whole or in part, Party A is entitled to apply for
an execution certificate from the original notary office, and then apply to the
competent people’s court (i.e., the people’s court at the place of the executed
party’s domicile or the executed party’s property) for execution by the original
notarial certificate and the execution certificate.

☑ This contract will not be notarized with the effect of execution.

 

  9.2 Applications for single credit facility, credit agreements, certificates
of indebtedness, credit facility certificates, other documents and information
affirmed by both Parties, and letters of commitment and statements that Party B
unilaterally issues to Party A, which are arising in relation to this Contract,
shall constitute an integral part of this Contract and shall have equal legal
force.



--------------------------------------------------------------------------------

  9.3 Party B agrees and authorizes Party A to consult Party B’s enterprise
information and credit information with the basic database of financial credit
information and other credit information service agency established according to
law at the application stage and during the existing period of Party B’s credit
facility, for Party B’s application and subsequent management of credit
facility. Party B agrees and authorizes Party A to report Party B’s enterprise
information and credit information, including but not limited to the credit
facility information and the information having adverse effect on the
information owner, to the basic database of financial credit information and
other credit information service agency established according to law pursuant to
Regulations on the Administration of Credit Investigation Industry.

 

  9.4 The check box will be selected by “✓”.

 

  9.5 Both parties shall resolve the dispute arising from performance of this
contract through negotiation. If negotiation fails, the provisions of subsection
(2) below shall apply:

 

  (1) To apply for arbitration to             /            , and arbitrate the
dispute according to the arbitration rules of the commission applied at the time
of applying for the arbitration. The arbitration award is final and has binding
force upon both parties.

 

  (2) To file a lawsuit to the people’s court at the place of Party A.

 

  (3) To file a lawsuit to the people’s court of             /            .

 

  9.6 This contract shall be governed by the laws of the People’s Republic of
China.

 

  9.7 This contract shall become effective when the parties sign (the authorized
persons shall sign or seal, and affix the common seals). If Party B fails to use
the credit line within three months after this contract becomes effective, Party
A is entitled to terminate this contract unilaterally.

 

  9.8 This contract is made in four counterparts. Party A will hold two
counterparts, and Party B and the registration authority will each hold one.

Party B hereby declares that it fully understands the provisions of this
Contract (especially those in boldface), provisions of the security contract in
relation to this Contract, and other related documents, and have sought
independent legal advice for this purpose (when necessary).

Party A (seal): Tianjin Pilot Free Trade Zone Branch, Ping An Bank Co., Ltd.

Legal representative (principal) or entrusted agent (signature): /s/ Wang Lu

Date: May 19, 2017



--------------------------------------------------------------------------------

Party B (seal): Fox Information Technology (Tianjin) Limited

Legal representative or entrusted agent (signature): /s/ Li Wei

Date: May 19, 2017